DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 August 2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Response to Amendment and Arguments
Applicant’s amendment does not distinguish from  US2005/0224230A1 (Cobb) in view of US2015/0300139A1 (Armstrong). 
Applicant’s arguments in light of the amendment have been fully considered but are not persuasive.
Applicant argues that Cobb fails to teach softening , liquifying  or removal paraffins and/or asphaltenes.  The examiner disagrees. Cobb expressly discloses that the method is for tertiary oil recovery  and mobilize  heavy residue oil   and tar trapped in the reservoir ([0005], [0006] and [0015]). Further, Cobb  and Armstrong teaches applying the same treatment composition to the well, and  one of ordinary skill would have reasonable basis to expect that the treatment fluid would  naturally softening , liquifying  or removal paraffins and/or asphaltenes to certain degree due to its inherent chemical property.

Claim Rejections - 35 USC § 103
Claims 17, 19 and  20 stand rejected under 35 U.S.C. 103 as being unpatentable over Cobb in view of Armstrong.
Cobb teaches that a  method  for enhanced oil recovery  and removal of normally immobile heavy residue oil   and tar comprises introducing a treatment composition into a hydrocarbon well and recovering a significant  amount of the composition subsequent to the introduction ([0005], [0006], [0015], [0021] , [0038] and claim 17), which meets the limitation of “ pumped into and out of an oil well with no shut-in time”.
Cobb teaches that  the composition  comprising  ammonium hydroxide and alcohol such as isopropyl alcohol ([0016]-[0019]), and   exemplifies  a  composition comprises a 1:5 dilution of  a mixture of 4 vol.% ammonia  and the 8 vol.% of isopropanol in water  ([0032]-[0033]), which is equivalent to about 8 ml/L of ammonium hydroxide and  16mL/L isopropanol calculated by the examiner, which meets the claimed amount of ammonium hydroxide and isopropyl alcohol, respectively.
Cobb further teaches that the composition may comprise surfactants to decrease the water-oil interfacial tension ([0029]). 
Cobb does not teaches the instantly claimed biosurfactant/sophorolipid and its amount. 
Armstrong teaches that sophorolipids  can be added to a treatment fluid to function as biosurfactants in reducing the surface tension between  the treatment fluid and produced hydrocarbons  which enables the recovery of the treatment fluid ([0037] and [0040]), and exemplified at an amount of 1 gpt  of 1% solution ([0062]), which is equivalent to about 0.01 g/L calculated by the examiner, which meets the claimed amount.  
At the time the invention was made it would have been obvious for a person of ordinary skill to add the sophorolipid  biosurfactant  of Armstrong  and amount in the treatment composition  of Cobb.  The rationale to do so would have been the motivation provided by the teachings of Armstrong that to do so would predictably reduce the surface tension between  the treatment fluid and produced hydrocarbons  and  enable the recovery of the treatment fluid ([0037] and [0040]), which is desirable by Cobb ([0029] and [0038]). 
Since Cobb  and Armstrong teaches applying the same treatment composition to the well, and  one of ordinary skill would have reasonable basis to expect that the treatment fluid would  naturally softening , liquifying  or removal paraffins and/or asphaltenes to certain degree due to its inherent chemical property.
As for the amounts of the treatment composition required by claim 20, a person of ordinary skill in the art would have been motivated to adjust the amount of treatment composition of Cobb and Armstrong in order to obtain a workable product. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766